EXHIBIT 10.1

 

June 15, 2005

 

Mr. Andrew F. Donchak

233 Avenida La Cuesta

San Clemente, CA 92672

 

Dear Mr. Donchak:

 

Reference is hereby made to that certain letter agreement (the “Letter”), dated
October 1, 2002, between Autobytel Inc. (the “Company”) and you (“Executive”).

 

The Company and Executive hereby agree as follows:

 

Executive’s last day as an employee of the Company will be July 31, 2005.
Executive hereby resigns effective July 31, 2005 from all his positions as an
officer and/or director of the Company and any of it subsidiaries. Executive may
choose to terminate his employment with the Company prior to such date in which
event the resignation date shall be as of such earlier date.

 

Based on Executive’s representation to the Company that Executive has not
engaged in conduct that would constitute Cause (as defined in Schedule I
attached to the Letter), Executive and the Company agree that such resignation
and termination of employment is for Good Reason (as defined in Schedule I
attached to the Letter) under the Letter and that Executive will have all rights
under the Letter pertaining to such termination of employment. Any payment under
the Letter for termination for Good Reason shall be deducted from any payment
that may be due Executive under the Letter in connection with a termination
prior to a Change of Control (as defined in Schedule I attached to the Letter).
Any payments referred to above shall be provided only if the Executive has
executed (and not revoked) a release in favor of the Company (which release
shall be substantially in the form attached as Exhibit A).

 

Notwithstanding the foregoing, the Executive shall not be entitled to such
rights and such options shall not vest and become exercisable if during the
period from the date hereof through the date of Executive’s resignation (i)
Executive is convicted of, or pleads nolo contendre for, any crime or felony;
(ii) Executive has engaged in any gross willful misconduct which has a
materially injurious effect on the business or reputation of the Company; (iii)
Executive has engaged in gross dishonesty which has a materially injurious
effect on the business or reputation of the Company; or (iv) Executive fails to
consistently discharge his duties under this letter which failure continues for
thirty (30) days following written notice from the Company detailing the area or
areas of such failure. For purposes hereof, no act or failure to act, on the
part of the Executive, shall be considered “willful” if it is done, or omitted
to be done, by the Executive in good faith or with reasonable belief that his
action or omission was in the best interest of the Company.



--------------------------------------------------------------------------------

The provisions of this letter are severable which means that if any part of this
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable.

 

No modification, waiver, amendment, discharge or change of this letter, shall be
valid unless the same is in writing and signed by the party against whom
enforcement of such modification, waiver, amendment, discharge, or change is
sought.

 

Any controversy or claim arising out of, or related to, this letter, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the rules then in effect of the American
Arbitration Association, and the arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Each party hereto shall pay its or their own expenses
incident to the negotiation, preparation and resolution of any controversy or
claim arising out of, or related to, this letter, or the breach thereof,
provided, however, the Company shall pay and be solely responsible for any
attorneys’ fees and expenses and court or arbitration costs incurred by the
Executive as a result of a claim that the Company has breached or otherwise
failed to perform this letter or any provision hereof to be performed by the
Company if the Executive prevails in the contest in whole or in part.

 

This letter shall be construed and enforced in accordance with the laws of the
State of California.

 

Please execute a copy of this letter confirming your acceptance of and agreement
with the foregoing.

 

Sincerely,

/s/ Richard A. Post

--------------------------------------------------------------------------------

Richard A. Post President and CEO

 

AGREED AND ACCEPTED:

 

this 15th day of June, 2005.

 

/s/ Andrew F. Donchak

--------------------------------------------------------------------------------

Andrew F. Donchak